FILED
                            NOT FOR PUBLICATION                             JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERTO ANTONIO MARTINEZ-                        No. 09-71170
MONZON,
                                                 Agency No. A098-654-511
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 10, 2011 **
                              San Francisco, California

Before: BEEZER, TALLMAN and CALLAHAN, Circuit Judges.

       Roberto Antonio Martinez-Monzon, a native and citizen of El Salvador,

petitions for review of the decision of the Board of Immigration Appeals which




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissed his appeal from the immigration judge's denial of his application for

asylum and relief under the Convention Against Torture.

       We reject claim Martinez-Monzon’s claim that he is eligible for asylum

based on his membership in a particular social group, namely, victims of gang

violence by gangs that the government cannot control. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a social group “young

men in El Salvador resisting gang violence.”). In addition, substantial

evidence supports the agency's denial of CAT relief because Martinez-Monzon

failed to establish that it is more likely than not that he will be tortured at the

acquiescence of the government if he returns to El Salvador. See id. at 748.

       We reject Martinez-Monzon’s due process contention regarding the BIA's

issuance of a streamlined decision because a review of the record reveals that the

BIA did not issue a streamlined decision.

       PETITION FOR REVIEW DENIED.